Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Millers on 2/22/22.
The application has been amended as follows: 
Claim 1, In line 6, add the word -pipe- as follows: 
the gap permitting the roof penetrating pipe to fit within
Claim 10, In line 5, add the word -pipe- as follows: 
gap permitting the roof penetrating pipe to fit within the lower opening at a range of angles
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggests a device for diverting a flow of gas from a roof penetrating pipe comprising a diverter having a cavity with a lower and an upper openings, the lower opening sized to surround the roof penetrating pipe leaving a gap between the pipe and the diverter; a flexible gasket that contacts and surrounds the pipe and also contacts the lower opening of the diverter creating a tight seal and preventing any of the gas that enters the diverter from exiting the lower opening through the pipe, as recited within the context of the claim.  
Further, the Examiner would like to point out that is has been held that the phrase "configured to" has a narrower meaning than merely "capable of". See In re Giannelli, 739 Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335,1349 (Fed. Cir. 2012)); Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376,1380 (Fed. Cir. 2011) (construing "memory ... configured to" as "memory that must perform the recited function"); Boston Sci. Corp. v. Cordis Corp., 2006 WF 3782840 (N.D. Cal. 2006) ("A widely accepted dictionary definition of the word 'configure' means '[t]o design, arrange, set up, or shape with a view to specific applications or uses.' American Heritage Dictionary 386 (4th ed. 2000).").
Thus, Applicant's specification supports a narrower meaning for "configured to" than "capable of" and makes clear that, at least in the independent claims, under broadest reasonable interpretation "configured to" means more than merely "capable of".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that the majority of the relevant prior art references had been previously cited in parent cases and were cited by the applicant in the IDS, which has been considered by the Examiner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633